07/15/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 21-0154


                                         DA 21-0154


DENIS AGUADO,

             Petitioner and Appellant,

      v.                                                         ORDER

STATE OF MONTANA,

             Respondent and Appellee.


      Upon consideration of Appellant's motion for extension of time, and good cause
appearing,
      IT IS HEREBY ORDERED that Appellant is granted an extension of time to and
including August 16,2021 within which to prepare,file, and serve Appellant's opening brief
on appeal.
      DATED this t CI1'day of July, 2021.
                                                For the Court,




                                                Chief Justice


                                                                      FILED
                                                                       JUL 1 5 2021
                                                                     Bowen Greenwood
                                                                   Clerk of Suprerne Court
                                                                      State of Montana